IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,754-01


                            EX PARTE ANGEL FLORES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20130D04898-120-1 IN THE 120TH DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

attempted capital murder and sentenced to imprisonment.

        Applicant contends that he was denied his right to a direct appeal of the convictions through

no fault of his own. See Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Ex parte Riley, 193
S.W.3d 900 (Tex. Crim. App. 2006). There is no response from counsel or trial court findings.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984). In these circumstances, additional facts are needed. As we held in Ex parte
                                                                                                           2

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for

findings of fact. The trial court shall order counsel to respond to Applicant’s claim. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law regarding Applicant’s claim

for a late appeal. The trial court shall also make any other findings of fact and conclusions of law

that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: December 20, 2017
Do not publish